The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of Foreign Document

Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in International Bureau of the European Union Intellectual Property Organization (EUIPO) on 09/10/2020. It is noted, however, that applicant has not filed a certified copy of the 008165500-001 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g)}, that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. Applicant is advised that certified documents as specified in 37 CFR 1.4(f) are not permitted to be filed via EFS-WEB. (See also 37 CFR 1.6(d)(2)).

Objection to Specification
	 The specification must include a description of each figure, the sold description that applicant has provided is not sufficient to explain each view submitted in the production disclosure. The descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accuracy.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.  For this reason, the description that read:
 [1. diagnostic and testing instrument for collecting saliva] 
must be amended to include independent descriptions for Figures 1.1 – 1.3.  The following language and format are suggested: 
- - 1.1 is a perspective view of a diagnostic and testing instrument for collecting saliva;
1.2 is another perspective view thereof; and
1.3 is another perspective view thereof. - -
	
Rejection under 35 U.S.C. 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AlA),
first and second paragraphs, as the claimed invention is not described in such full, clear,
concise and exact terms as to enable any person skilled in the art to make and use the
same, and fails to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the
applicant) regards as the invention.
The claim is indefinite and non-enabling because the visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP § 1504.04); specifically, the particular shape and configuration of the general cone-shaped device and its internal elements cannot be ascertained because applicant has submitted only perspective views taken mostly from the sides of the device.

The examiner believes that the current perspective views do not disclose an article of manufacture with such specificity and exactness that a skilled diagnostic and testing device can make and use it without resort to conjecture.  While perspective views are important in showing the three dimensional form of an article, they do not provide a consistent understanding of its true size and dimensions, if used exclusively. 

If it can be done without introducing new matter, it is suggested that applicant may submit orthographic views showing the invention from the top and bottom as well as the current perspective views.

Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions. Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either “REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02)
	
Conclusion	
The claim stands rejected under 35 USC 112.
The references cited but not applied, are considered cumulative art related to the claimed design.

Contact Information
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHDAO DOAN, whose telephone number is 571-272-8703.  The examiner can normally be reached on Monday - Friday from 8:00 to 4:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Barbara Fox, can be reached at 571-272-4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: anhdao.doan@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. Replies to office actions may not be
sent via email. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:

“Recognizing that Internet communications are not secure, | hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. | understand that a copy of these communications will be made of record in the application file." (see MPEP 502.03 II (Article 5) for more details)

Discussion of the Merits of the Case

In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: WWW.uspto gov web/forms/sb008080.pdf
Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR at http://www.uspto.gov/patents/process/status/private_pair/index.jsp .
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Anhdao Doan/
Primary Examiner, Art Unit 2914